Title: From Thomas Jefferson to Charles Le Brun, 13 January 1822
From: Jefferson, Thomas
To: Brun, Charles Le

Jan. 12. 22.I thank you, Sir, for the copy of La Liberted de los Mares which you have been so kind as to send me I have read it with pleasure and a general approbn of the Author’s  principles, he seems to have counted on his hero for their establmt. in this he has been disappd nothing but a genl concert of nations can effect it, but from the selfish Politics and crooked course of the European govmts no such concert in what is, right is to be expected. this work will either remain for the two Americas or for the bursting of the Bubble of the British national debt. with my thanks accept the assurance of my grt esteem